                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:15-cv-66-FDW

MARSHALL LEE BROWN, JR.,                  )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
GEORGE T. SOLOMON, et al.,                )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the parties’ Status Report, (Doc. No. 64), in which

they ask that this case be continued for another 60 days to allow continued settlement negotiations,

which they believe are fruitful. For good cause shown,

       IT IS ORDERED that the parties’ Status Report is construed as a Motion for Continuance

which is GRANTED until October 14, 2019.




                                           Signed: August 19, 2019




                                                 1
